WRIGHT, Presiding Judge.
This is a derivative suit filed by appellee Sam Evans, whose wife was injured in an automobile accident with defendants below, appellants here. Mabel Clara Evans, the wife of appellee, also filed suit for damages against appellants. The cases were consolidated for trial where verdicts and judgments were for plaintiffs.
Defendants below appealed and the cases were consolidated on appeal. However, since Sam Evans’ judgment was less than $10,000, the appeals were separated. The appeal in the Sam Evans case was transferred to this court by the Supreme Court under provisions of Tit. 13, § 111(11), Code of Alabama 1940, as amended by Act No. 987, Acts of Alabama 1969, page 1744.
The same briefs and transcript as were submitted and considered by the Supreme Court in its case No. 6 Div. 863, styled American Pamcor, Inc., a Corp., and James Clyde Clark v. Mabel Clara Evans, are now submitted to this court as case No. 6 Div. 150, styled American Pamcor, Inc., a Corp., and James Clyde Clark v. Sam Evans. The assignments of error are the same in each case.
The Supreme Court has published its opinion, 288 Ala. 416, 261 So.2d 739 in case No. 6 Div. 863 on April 27, 1972. We consider it dispositive of all issues and errors raised by the appeal in this case. We, therefore, on the authority of the decision of the Supreme Court of Alabama in case No. 6 Div. 863, affirm the judgment of the court below in this case.
Affirmed.
BRADLEY and HOLMES, JJ., concur.